OFFICIAL NOTICE FROM COURT OF CRIMINAL.APPEALS OF TEXAS
                                                           ,7I7i}
                 OFPi'Q!AO.xSi3^iVG^SSOL STAT10N-^Ay^JMAS,U.S. POSTAGE»PITNEY BOWES
                 STATE OF TEXAS
                                          J*
                 PENALTY FOR ^S^n^
                 PRIVATE USE df&2frF<Z                                 ZIP 78701
                                                                       02 m
                                 M/,3$il                               00014016030CT 29 2015
                                    '"ft.
 10/28/2015
 CAVITT, DONALD RAY JR
 w„                              pce|g^i|o-K                                        WR-32,756-12
 This Court has previously entergdHan^ order" citing you for abuse of the writ of
 habeas corpus. The applicationtor^/n^Mabeas corpus filed by you in the 27th
 District Court, received by this CourToTOednesday, October 14, 2015, does not
 satisfy the requirements for consideration set out in the order described above.
 Therefore, the Court will take no action on this writ.                                          „
                                                                                Abel AcostarClerKv\
                                                                                        R F.P

                               DONALD RAY CAVITT JR.
                               MTC - WEST TEXAS ISF - TDC # 1888682
                               P:0. BOX 1359
                               brownfield, tx 79316

N3B   793IS                    i'1i'mII',HIi''i'''IiII|I|i'^iIm'MI''Ii'ii'iII''i,'Iii''II'